Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00492-CR

                                   Jeffery Brian SPAULDING,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR3848
                           Honorable Sid L. Harle, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED AS MODIFIED. Counsel’s motion to withdraw is GRANTED.

       SIGNED April 2, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice